By the Court

Nisbet, Judge.
Upon the trial of this attachment below, Messrs, Hammond and Arnold, who were counsel for Townsend and Brothers, being also attaching creditors of John B. Davis, were permitted to appear as amici curia in defence of John B. Davis. As friends of the court, they took a number of *496exceptions to the attachment first sued out by the defendant in error, James M. Davis. These exceplions were overruled. Whereupon Townsend and Brothers, designating themselves as amici cuña, brought this writ of error. The motion now is, by counsel for defendant in error, to dismiss the writ upon the ground that Townsend and Brothers were no parties to the proceeding below, and do not appear by the record to be in any manner affected by the judgment. The fact, that the court consented to take the counsel of Messrs. Hammond and Arnold in the case, who were the attorneys for the plaintiffs n error in another cause, does not give them the right to bring this writ.
It is a general rule, that no person can bring a writ of error to reverse a judgment, who was not a party, cr privy to the record, or prejudiced by the judgment. — 6 Wheaton, 260: Tidd’s Practice, 1135; 2 Bacon’s Abr. 195; 2Williams’ Saunders, 5th edit. 46 a, (6) 101 e.
Whether the plaintiff in error be r party or privy, or is aggrieved by the judgment, must appear by the record. A court for the correction of errors cannot, at common law, bear evidence to determine whether a party seeking a reversal, is aggrieved by the judgment. Its commission is to examine the record upon which judgment was gi ven, and upon such examination, to reverse or affirm it. — Tidd, 1134; 1 Stra. 607; 2 Lord Ray. 1403; 2 Bac. Ab. 187; 6 Whea. 264. If this question was not settled thus at'common law, the act of the legislature organizing this court is conclusive upon it. In the fourth section of that act, it is declared, “ that said Supreme Court shall hear and determine upon matters contained inHhe transcript of the record of the cause, and not otherwise.” The plaintiffs in error, upon opening this record, do not appear to be parties, or privies, or in any way aggrieved by the judgment.
The motion is sustained, and the: writ of error dismissed.